Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.(l)(5) SEED MONEY AGREEMENT SEED MONEY AGREEMENT (the Agreement) made as of January 17, 2007, by and between Teachers Insurance and Annuity Association of America (TIAA), a corporation existing under the laws of the State of New York, and TIAA-CREF Institutional Mutual Funds (the Institutional Funds), a Delaware statutory trust. 1. TIAA hereby agrees to invest on January 17, 2006, or as soon as practicable thereafter, in the newly-established Institutional Class of each of the Lifecycle Funds (the Lifecycle Institutional Classes), which are each series of the Institutional Funds, in accordance with the amounts set forth in Schedule A hereto. 2. In consideration for such investment and without deduction of any charges, each Lifecycle Fund shall credit TIAA with shares of the Lifecycle Institutional Class of which TIAA shall be the owner.
